DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porras et al. (US 2016/0219078).

As to claim 21, claim 39 and claim 40, Porras discloses a system, a method and a non-transitory computer-readable medium comprising software, the system comprising: a microphone configured to receive a speech-input (speech detector 406 of fig. 4A [0069]); a camera configured to receive a gesture-input (gaze detector 403 of fig. 4A [0069]); and circuitry (computer system 100 of fig. 1 comprising user interactive devices 104 and 106) configured to: communicate a user input comprising at least one of the speech-input and the gesture- input to an assistant system (with the non-verbal interaction model 414, the non-verbal interaction interpretation module 410 may analyze combinations of different types of user interactions 120, in order to interpret a user interaction; non-verbal interaction interpretation module 410 may determine, using the non-verbal interaction model 414, that a user interaction 120 constitutes a gesture of pointing at a specific part of the visualization 114 and speech containing words including “quarantine that node.” [0071]); in response to communicating the user input, receive information from the assistant system (receiving information form NL dialog system 190 which is implemented as virtual assistant platform [0077]); and output a response based at least in part on the received information (NL dialog output 448 is output via, e.g., one or more speakers, displays [0092]).

As to claim 22 (dependent on 21), Porras discloses the system, wherein the response is output as text on a display (dialog output 448, which is output via… displays [0092]).

As to claim 23 (dependent on 21), Porras discloses the system, wherein the response is output as audio (dialog output 448, which is output via … speakers [0092]).

As to claim 24 (dependent on 21), Porras discloses the system, wherein the information is determined at least in part by performing automatic speech recognition on the speech-input (via automated speech recognition (ASR) subsystem 420 [0082]).

As to claim 25 (dependent on 21), Porras discloses the system, wherein the information is determined at least in part based on the user input and personal information of a user providing the user input (portions of the network security non-verbal interaction model 416 may be defined or personalized for specific types of users and/or for specific uses of the system 110 [0073]).

As to claim 26 (dependent on 21), Porras discloses the system, wherein the circuitry is further configured to communicate the user input (user interactions 120 of fig. 1) to the assistant system (system 190 of fig. 1) via a network (interface connecting detection devices 106 and interactive handling system 122 of fig. 1).

As to claim 27 (dependent on 26), Porras discloses the system, wherein the circuitry is further configured to receive the information (NL dialog output 448 of fig. 1) from the assistant system (system 190 of fig. 1) via the network (interface connecting detection devices 106 and interactive handling system 122 of fig. 1).

As to claim 28 (dependent on 21), Porras discloses the system, wherein the circuitry is further configured to determine a modality of the response at least in part based on a user profile associated with a user providing the user input (on-verbal interaction model 414 may be defined or personalized for specific types of users [0071] as well as non-verbal interaction model 416 may be defined or personalized for specific types of users [0073]).

As to claim 29 (dependent on 21), Porras discloses the system, wherein the circuitry is further configured to determine a structure of the response at least in part based on a user profile associated with a user providing the user input (different network administrators may have different preferences as to the gestures that they would like to use to initiate different actions on the network 150, and the network security non-verbal interaction model 416 can be adapted to include those preferences [0073]).

As to claim 30 (dependent on 21), Porras discloses the system, wherein the circuitry is further configured to proactively execute a task at least in part based on a user profile associated with a user of the system (different actions are initiated based on personalized user profiles [0073]).

As to claim 31 (dependent on 30), Porras discloses the system, wherein the circuitry is further configured to determine the task at least in part based on a machine-learning model that is trained using the user profile (rules, templates, and/or classifiers of the non-verbal interaction model 414 may be learned by applying e.g., machine learning techniques to training data, such as user interaction data for a large population of users or a subset of a larger user population [0071]).

As to claim 32 (dependent on 31), Porras discloses the system, wherein the task comprises recommending an action to the user (providing a recommended course of actions as output [0087]).

As to claim 33 (dependent on 21), Porras discloses the system, wherein the circuitry is further configured to determine an intent of the gesture-input (determining input intent 436 of fig. 4B).

As to claim 34 (dependent on 21), Porras discloses the system, wherein the user input comprises both the speech- input (verbal input 407 of fig. 4A [0070]) and the gesture-input (non-verbal input 408 of fig. 4A [0070]).

As to claim 35 (dependent on 34), Porras discloses the system, wherein the circuitry is further configured to determine an intent of the gesture-input at least in part based on the speech-input (speech input data and non-verbal interaction is combined to generate input intent 436 [0085 – 0087]).

As to claim 36 (dependent on 35), Porras discloses the system, wherein the circuitry is further configured to determine the intent of the gesture-input using a personalized gesture-classification model associated with a user providing the user input (non-verbal interaction data 432 is generated using non-verbal interaction model 414 of fig. 4A, wherein portions of the non-verbal interaction model 414 may be personalized for specific types of users [0071]).

As to claim 37 (dependent on 21), Porras discloses the system, wherein the microphone and the camera are disposed in augmented reality glasses (user interface device(s) 104 may be embodied as augmented reality goggles [0027]).

As to claim 38 (dependent on 21), Porras discloses the system, wherein the microphone and the camera are disposed in a virtual reality headset (user interface device(s) 104 may be embodied as virtual reality goggles [0027]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623